 



Exhibit 10.5
Resolutions adopted by the National Fuel Gas Company Board of Directors on
February 21, 2008 regarding director stock ownership guidelines

         
RESOLVED:
      That each director, in order to receive compensation for service as a
director, must beneficially own at least five hundred (500) shares of common
stock of the Company by the end of the first year of service, at least one
thousand (1,000) shares by the end of the second year of service, and at least
two thousand five hundred (2,500) shares by the end of third year of service and
at all times thereafter; and it is
 
       
FURTHER RESOLVED:
      That shares counted toward the ownership requirement shall include,
without limitation, (i) shares issued to non-employee directors under the
Retainer Policy for Non-Employee Directors, (ii) shares owned beneficially,
including shares owned jointly with a spouse or separately by a spouse and/or
children who share the director’s household, and (iii) shares of restricted
stock; and it is
 
       
FURTHER RESOLVED:
      That the Board hereby reaffirms the Company’s policy that shares of common
stock issued to a non-employee director as compensation for service as a
director shall not be transferable by the director until the later of two years
after the issuance of the shares or six months after the director’s cessation of
service as a director; and it is
 
       
FURTHER RESOLVED:
      That the officers of the Company are hereby authorized and directed to
make the foregoing resolutions public by such means as they may deem
appropriate.

